

117 S724 IS: To require the Federal Communications Commission to make the provision of Wi-Fi access on school buses eligible for E-rate support.
U.S. Senate
2021-03-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II117th CONGRESS1st SessionS. 724IN THE SENATE OF THE UNITED STATESMarch 11, 2021Mr. Luján (for himself, Mr. Graham, Ms. Cortez Masto, Mr. Whitehouse, Mr. Booker, Mr. Markey, Mr. Wyden, and Ms. Sinema) introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and TransportationA BILLTo require the Federal Communications Commission to make the provision of Wi-Fi access on school buses eligible for E-rate support.1.E-rate support for school bus Wi-Fi(a)DefinitionIn this section, the term school bus means a passenger motor vehicle that is—(1)designed to carry a driver and not less than 5 passengers; and(2)used significantly to transport early child education, elementary school, or secondary school students to or from school or an event related to school.(b)RulemakingNotwithstanding the limitations under paragraphs (1)(B) and (2)(A) of section 254(h) of the Communications Act of 1934 (47 U.S.C. 254(h)) regarding the authorized recipients and uses of discounted telecommunications services, not later than 180 days after the date of enactment of this Act, the Federal Communications Commission shall commence a rulemaking to make the provision of Wi-Fi access on school buses eligible for support under the E-rate program of the Commission set forth under subpart F of part 54 of title 47, Code of Federal Regulations.